Title: Caesar A. Rodney to Thomas Jefferson, 31 January 1810
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
             
                     Washington 
                     jany 31. 1810.
          
           Notwithstanding you have, with the purest motives, voluntarily retired, from a situation at once the most arduous, & the most exalted, in the gift of a free people, to the tranquil scenes of private life, you must feel even in retirement, at this eventful period, every anxious solicitude for the welfare of your beloved country, to whose service you have devoted many perilous & toilsome years.
           Living in an age, of which the lamentable annals of mankind afford no example, we behold with equal pain & regret, all the rules of morality & virtue violated with impunity, as the caprice avarice or ambition of despotic powers may direct. In this deplorable condition of human affairs, we have been, impartially struggling to preserve & maintain the legitimate principles & moral rule’s of action, between independent nations. But alas, we are a solitary neutral, amid a warring world. You wisely directed the only measure calculated to meet such an unexampled exigency. It was the sole method in our power, of contending with all Europe. It was a peaceable, but effectual mode of coercion, calculated to bring them to their senses. Had the embargo been persevered in & strictly executed, it would have been completely successful. It was the anchor of hope during the tempest which agitates the world. But we were driven from our safe moorings, to the sincere regret of every thinking man with whom I
			 have since conversed. This consequence has followed. We could not recur to this salutary measure even temporarily, & I have always thought, an embargo of a few months should, if possible, precede any war with England. 
          
                   
                  
                  
                  
                  When we contemplate the political horizon at this momentous crisis, the prospect is dark and gloomy. The clouds are collecting from every quarter, and we know not the moment when the lightning will descend or the spot where it may fall. Under these circumstances it becomes our duty to make every precautionary preparation for defence, with promptness. Our vulnerable points require immediate attention. A sufficient armed force should be raised, to repel any marauding expedition, & to take Montreal. When the spring opens we should be in a suitable posture of defence, should the Belligerents persist in their infatuated policy. But I fear too much precious time, will be wasted by
			 congress in idle debate.
          The experience of all former ages affords no guide in the present state of the world. History furnishes no precedent of the existing situation of men & things. Every day produces some new & sudden change. It is possible if not probable, that either a general or a partial peace may before long, take place in Europe.
          The current of sentiment here, appears to be (except as to measures of defence) to lay on our oars until we hear once more from England. This cannot be expected sooner than the last of February or beginning of march. What will be her course is uncertain. If she means to strike at our commerce she may aim a fatal blow, which
			 we cannot prevent. Her situation is rather desperate. Her present ministers are mere political adventurers.
          It is a great consolation to me, & it must be truly matter of congratulation to the country that you have left us in these trying times a rare individual as your successor, so eminently qualified to fill the elevated post of Chief Magistrate of the Union. Possessing the same principles on which you have uniformly administered the government; and in knowledge wisdom & talents next to
			 yourself.
          Proximus longo tamen intervallo.
          Supported by a Gallatin in the cabinet & a Giles in the Senate he will be able to overcome all difficulties. What a glorious period for unanimity in our councils all minor considerations, all personal feelings and jealousies should be sacrificed at the
			 shrine of accommodation & on the altar of Union.
          I had contemplated paying you a visit the last season, and I now anticipate that pleasure the next
                  
               
                  
               
          
            With every sentiment of respect affection & gratitude, I remain Dr Sir
            Yours Most Sincerly & Truly
            C A. Rodney
          
         